DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5, 6, and 11 are objected to because of the following informalities:  
Claim 3 is objected to because of the following informalities:  line 2 recites “a first sealing” line 3 recites “the second sealing.”  There should be consistence in how to handle the antecedent bases of the sub elements of “two sealing elements.”  The office prefers using “a” for both, but, either both should be “a” or “the.”  Appropriate correction is required.
Claim 5, line 1 recites “ pump is “drivably” connected with, the office notes drivably is not a recognized word in Merriam Webster or most dictionaries.  The office presumes Applicant intends some form of “pump is connected in a manner to be drivable by a turbine of the gas turbine engine.” 
Claim 6, line 1 recites, “pump is drivable connected to” drivable is not a proper grammatical insertion for “pump is drivable connected with”.  Applicant could apply similar language as suggested for claim 5, or “ pump is drivable through a connection to”.
Claim 11 recites, “ re-coupling” in line 1.  As Claims 10 and 12 all use “recouple” or “recoupling” etc. it would be more appropriate for all claims to use similar spelling of the term, and given the larger number without the hyphen, the office objects to “re-coupling.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “in particular the recoupling” in line 1, and “in particular a planetary gearbox,” in line 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
This feature is carried through all the dependent claims of claim 1.  
Claim 10 uses the same language and is under the same rejection as claim 1.
Claim 11, depends from claim 10 but also has its own instance of “in particular a seizure in the epicyclic gearbox.” Which is an additional instance to be found indefinite.
Claim 12 recites, “in particular recoupling an output shaft” which carries a similar indefiniteness as those listed above. 
Claim 7 recites the limitation "the rim" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "an epicyclic gearbox” twice in lines 6 and, the second instance should be changed to “the epicyclic gearbox” as later in line 10. Line 9 recites “a gas turbine engine” which was already recited in line 1, creating an additional indefiniteness.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073384 to Bordoni et al. (B1) in view of US 4,799,354 to Midgley (M1).
In Re Claim 1:
B1 teaches:
	A device for coupling, (Fig. 5,6: 60 clutch),  in particular the recoupling an output shaft (24, 50) with an epicyclic gearbox (32), in particular a planetary gearbox in a gas turbine engine (Fig. 1, 10), wherein an axial coupling action between the output shaft is generatable through a hydraulic connection (60) and transmitted through a hydraulic coupling (60). [Page 3, ¶48 discloses the gear structure. Page 4, ¶61-64 disclose performing a disengagement or engagement. Said member being a hydraulic actuator is listed as an option under Page 4, ¶71. 

B1 is silent as to:
	The hydraulic actuator and device are an oil pump and oil powered coupling.

M1 teaches:
	It is known to use a hydraulic force to act as a clutch (Fig. 2, 72) to control engagement between a turbine and a fan to accommodate starter systems. The system involves a chamber (96) with sealing structures in the form of piston (92) and ring seals (98, 100).  The system is run by hydraulic fluid, which 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, which is silent as to the hydraulic fluid and actuator type, to utilize the oil pump, and oil pressure and piston as taught by M1, which disclose a known in the art hydraulic system for affecting changes, with the advantages of being run by oil and powered by the claimed system.  This would yield the limitation of claim 1, in that the hydraulic actuator is an oil pump and the piston was an oil transfer coupling.

In Re Claims 2-4 and 6: 
B1 teaches:
	The device according to claim 1, wherein:
	(Claim 2) the oil transfer coupling comprises an activating pressure surface (M1, Fig. 2, 92 and 94) for oil pressurized by the oil pump, the activating pressure surface oriented to generate an axial relative movement between the output shaft and the epicyclic gearbox. [Both M1 and B1 show a relative motion of portions of the epicyclic gearbox with relation to the output shaft.  Further, M1 in particular shows the activating pressure surface as identified in Col. 3, ll. 62-66.]
	(Claim 3) claim 2, activating the pressure surface is part of a sealing device. [Per M1, Col. 3, ll. 62-66, the piston has sealing rings (98, 100) and the piston is in itself a sealed chamber and moves structures to rest against and contain structures.]
	(Claim 4) claim 3, the sealing device comprises two sealing elements, with a first sealing element (M1, Fig. 2, 92) comprising the activating pressure surface having a larger surface than a second surface of the second sealing element (M1, Fig. 2, 98 or 100). [M1, Figure 2 clearly shows the activating pressure surface is significantly larger than either sealing ring.] 


In Re Claim 10:
B1 teaches:
	A method for coupling, (Fig. 5,6: 60 clutch),  in particular recoupling an output shaft (24, 50) with an epicyclic gearbox (32), in particular a planetary gearbox in a gas turbine engine (Fig. 1, 10), wherein an axial coupling action between the output shaft is generatable through a hydraulic connection (60) and transmitted through a hydraulic coupling (60). [Page 3, ¶48 discloses the gear structure. Page 4, ¶61-64 disclose performing a disengagement or engagement. Said member being a hydraulic actuator is listed as an option under Page 4, ¶71. Page 3, ¶35 discloses the recoupling methods can include during accidental failure or disengaging and reengaging.]

B1 is silent as to:
	The hydraulic actuator and device are an oil pump and oil powered coupling.

M1 teaches:
	It is known to use a hydraulic force to act as a clutch (Fig. 2, 72) to control engagement between a turbine and a fan to accommodate starter systems. The system involves a chamber (96) with sealing structures in the form of piston (92) and ring seals (98, 100).  The system is run by hydraulic fluid, which is in the form of oil, and powered by oil pumps. [Col. 4, ll. 2-16.]  This is a known method of biasing that accommodates the starting and conditions.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, which is silent as to the hydraulic fluid and actuator 

In Re Claim 11:
B1 teaches:
The method according to claim 10, wherein the recoupling is affected after the output shaft and the epicyclic gearbox were decoupled due to malfunction in the gas turbine engine, in particular a seizure in the epicyclic gearbox.  [As noted in the claim 10 rejection, M1, Page 3, ¶35 discloses the recoupling methods can include during accidental failure or disengaging and reengaging.]

In Re Claim 12:
B1 teaches:
	A gas turbine engine (Fig. 1, 10) for an aircraft comprising: [Title]
An engine core comprising a turbine (16, 22), a compressor (14, 18), and a core shaft (24, 26) connecting the turbine to the compressor; [Page 3, ¶46-47.]
A fan (28) located upstream of the engine core, the fan comprising a plurality of fan blades; and [Figure 1 and Page 3, ¶48-49 disclose a fan, which is composed of a plurality of fan blades.]
An epicyclic gearbox (Fig. 5. 32) that receive an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, with a device for coupling (60), particular recoupling an output shaft (50, 24, 56) with an epicyclic gearbox (32), in particular a planetary gearbox in a gas turbine engine (Fig. 1, 10), wherein an axial coupling action between the output shaft is generatable through a hydraulic connection (60) and transmitted through a hydraulic coupling (60). [Page 3, ¶48 discloses the gear structure. Page 4, ¶61-64 disclose performing a disengagement or engagement. Said member being a hydraulic actuator is listed as an option under Page 4, ¶71. 

B1 is silent as to:
	The hydraulic actuator and device are an oil pump and oil powered coupling.

M1 teaches:
	It is known to use a hydraulic force to act as a clutch (Fig. 2, 72) to control engagement between a turbine and a fan to accommodate starter systems. The system involves a chamber (96) with sealing structures in the form of piston (92) and ring seals (98, 100).  The system is run by hydraulic fluid, which is in the form of oil, and powered by oil pumps. [Col. 4, ll. 2-16.]  This is a known method of biasing that accommodates the starting and conditions.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, which is silent as to the hydraulic fluid and actuator type, to utilize the oil pump, and oil pressure and piston as taught by M1, which disclose a known in the art hydraulic system for affecting changes, with the advantages of being run by oil and powered by the claimed system.  This would yield the limitation of claim 1, in that the hydraulic actuator is an oil pump and the piston was an oil transfer coupling.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 and M1 as applied to claim 1 above, and further in view of US 4,309,870 to Guest et al. (G1).

In Re Claim 5:

	The device according to claim 1, wherein, the oil pump is drivably connected with an external drive.

B1 as modified is silent as to:	
	The powering of the pump when the turbine driver is not connected.

G1 teaches:
	It is known for oil supply pumps (20) to be operated by both turbines (12) and pumps (30) powered by generators and motors (42).  This permits the system to controlled delivery by the electrically motors independent of turbine control, but as a redundancy ensure that should those motors fail, as long as the turbine is spinning oil pumps can be providing critical oil to needed systems. [Col. 2, ll. 34-60.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 and M1, to utilize both electrically driven pumps and redundant turbine driven oil pumps as taught by G1, for the purpose of providing turbine speed independent pump control and redundant failsafe turbine powered pumps.  This would yield the limitation of claim 5, as the oil pump could be turbine powered. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 and M1 as applied to claim 1 above, and further in view of US 2018/0080386 to Venter (V1).

In Re Claim 7:
B1 as modified in claim 1 teaches:


B1 as modified does not teach:
	The use of a helical spline as opposed to a piston wall.

V1 teaches:
	When using gearboxes, helical splines [Fig. 2a, Fig. 4, splines 31) can be advantageous for improved engagement and disengagement of clutch structures for connecting and disengaging torque driving shaft systems  [Page 1, ¶7-17.]  Said system also includes oil for improving engagement.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, to utilize a helical spline at the end of the pressure activated structure to meet a helical spline on the torque driving teeth wall for the engagement/disengagement of the torque surfaces of the gearbox structure as taught by V1, for improving the efficiency and smoothness of engagement and disengagement, as well as improving torque transfer.  This would yield the limitation of claim 7.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, M1, and V1 as applied to claim 7 above, and further in view of US 2,907,215 to Hallidy (H1).

In Re Claim 8:
B1 as modified in claim 7 teaches:
	The device according to claim 7, wherein there are helical splines (V1, Fig. 4, 31) in the connection. 

B1 as modified in claim 7 does not teach:
	The helical splines are tapered at the rim of the helical spline connection. 

H1 teaches:
	It is well-known for tooth engagement, to include tapered chamfers (Fig. 7, 6, 60, 62), which are well-known in the art advantageous tooth ends for used in engagement between axially engaging structures that become circumferentially entangled. [Col. 7, ll. 33 - 55.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splines of B1 and V1, to include tapered ends for the blades, as a known in the art chamfer at the rim ends of splines that are being axially engaged, for improving engagement and stress profiles of the teeth.  This would yield the limitation of claim 8.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 and M1 as applied to claim 1 above, and further in view of US 2014/0271135 to Sheridan et al. (S1).

In Re Claim 9:
B1 as modified in claim 1 teaches:
	The device according to claim 1.

B1 as modified in claim 1 does not teach:
	An additional bearing.

S1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to include bearings in the shafts about the gear system as taught by S1, for the purpose of balancing thrust and radial forces and ensure smoother rotation of the structures.  This would yield the limitation of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,533,825 to Stone teaches helical spline coupling for splining surfaces.  US 5,174,109 to Lampe discloses clutch connection for connecting turbines to a gearbox and the various electric pumps driven by said turbine for oil. US 2017/0002869 to Lee et al. teaches a helical spline (Fig. 2, 38) engagement and disengagement clutch (34, 36) for engaging and disengaging a driven structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745